Citation Nr: 1027290	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967, 
and had additional service with the Army National Guard. 

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for bilateral hearing 
loss.  

The Veteran testified at an October 2009 Board hearing; the 
hearing transcript has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran had noise exposure in service. 

2. The Veteran currently is not shown to have left ear hearing 
loss for VA compensation purposes.  

3. Right ear hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and right 
ear hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Hearing loss disability is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for hearing loss disability.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

Following the receipt of the Veteran's claim in December 2006, VA 
notified the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence to 
be provided by him, and notice of the evidence VA would attempt 
to obtain.  See January 2007 VCAA Letter.  VA informed the 
Veteran of the criteria for service connection and set forth the 
criteria, generally, for rating service-connected disabilities 
and for assigning effective dates, should service connection be 
granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by private health care providers after 
service, including the June 2006 report of audiological testing 
at Shea Hearing Aid Center; records reflecting the Veteran's 
treatment by VA; and the transcript of the Veteran's October 
Video Conference with the undersigned Veteran's Law Judge.

In March 2010 VA examined the Veteran to determine the nature and 
etiology of his hearing loss disability.  The VA examination 
report reflects that the examiner reviewed the Veteran's medical 
history, interviewed and examined the Veteran, documented his 
current medical condition, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Applicable Law and Regulations

The Veteran asserts that he was exposed to acoustic trauma while 
on active duty and in the National Guard and that service 
connection for hearing loss is thus warranted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Factual Background

Service treatment records silent as to complaints, treatment, or 
diagnoses referable to hearing loss.  A separation examination is 
not of record.  

A 1974 Army National Guard report of medical history shows that 
the Veteran denied having hearing loss or ear trouble.  

A 1975 National Guard periodic examination shows normal hearing, 
bilaterally.  Likewise, periodic/quadrennial National Guard 
examinations conducted in 1983, 1984, 1987, and 1991, all reflect 
that the Veteran's hearing was within normal limits by audiometer 
testing.  

The first medical evidence of hearing loss is not shown until 
September 1994, at which time a National Guard examination 
documented impaired hearing in the right ear; left ear hearing 
was within normal limits. See 38 C.F.R. § 3.385.

A June 2007 private audiogram report reflects essentially normal 
hearing in the left ear and some significant hearing loss in the 
right ear. 

A September 2007 and November 2007 VA ENT consultation reports 
shows that the Veteran reported having gradual hearing loss in 
his right ear.  It was noted that 


he worked around aircraft during his time in the military.  On 
examination, the ears were impacted with cerumen, bilaterally; 
the tympanic membranes appeared healthy and there was no evidence 
of effusion or tympanic retraction.  Audiometric testing 
confirmed right sensorineural hearing loss with no accompanied 
sensorineural hearing loss on the left.  

In October 2009, the Veteran submitted an excerpt from the 
Institute of Medicine of the National Academies report published 
as "Noise and Military Service: Implications for Hearing Loss 
and Tinnitus" by the National Academies Press 2006.  That 
excerpt generally indicated that "exposure to impulse noise can 
result in acoustic trauma from a limited number of exposures, 
including a single exposure, but can also result in conventional 
noise-induced hearing loss from extended periods of exposure to 
impulse noise over many weeks, month, or years." 

A March 2010 VA examination report notes that the Veteran 
reported difficulty understanding speech in all situations; he 
also stated that he first noticed hearing problems in 1968, but 
cited no specific incident(s) to cause the hearing loss.  He 
stated that he was exposed to noise in the military and that he 
had been employed as a security guard since separation from 
service.  

On testing, puretone thresholds in the left ear were 20, 15, 20, 
15, and 20 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability (Maryland CNC Test) of 94 percent in the left ear.  With 
respect to the right ear, puretone thresholds were 65, 60, 60, 
65, and 70 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability (Maryland CNC Test) of 37 percent in the left ear.  The 
examining audiologist's impression was a mild sloping to severe 
sensorineural hearing loss bilaterally.  

The May 2010 VA examiner reviewed the Veteran's claims file and 
noted that an early 1983 audiogram revealed normal hearing; he 
also stated that the current 


audiogram revealed normal hearing in the left ear and 
moderately/severe to severe sensorineural hearing in the right 
ear.  Based on the foregoing, he found that it was less likely 
than not that the Veteran's right ear hearing loss was a result 
of in-service noise exposure.  

Analysis

The Hearing Loss Disability

The Veteran has testified that he sustained bilateral hearing 
loss as a result of exposure to acoustic trauma in-service.  Such 
service includes four years of active duty, from 1963 to 1967, 
during which time he served as a flight line security airman.  
His personnel records also reflect that he was assigned to a 
combat support group while serving in Vietnam.  He also contends 
that he was exposed to firing range noise approximately one to 
two times per year while serving in the Army National Guard.  
Therefore, he maintains that service connection for hearing loss 
disability is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

Impaired hearing is considered a disability for purposes of laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For organic disease of the nervous system, such as sensorineural 
hearing loss disability, service connection may be presumed when 
such disability is shown to a degree of 10 percent or more within 
one year of the Veteran's discharge from active duty.  38 
U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

A review of the evidence discloses that the Veteran was likely 
exposed to acoustic trauma (firing range noise, etc.,) and 
aircraft noise as an air policeman in-service.  With respect to 
the majority of the Veteran's National Guard service, by his own 
admission, noise exposure was limited to one to two times per 
year, and he was afforded hearing protection on the firing range. 
See Hearing Transcript, pp. 12.-13.  In any event, he does not, 
currently, meet the VA criteria for a finding of hearing loss 
disability in his left ear.  The puretone thresholds have 
consistently been below 26 decibels and his speech recognition 
scores have consistently been at or above 94 percent.  Absent 
competent evidence of a current hearing loss disability in the 
left hear, he cannot meet the requirements for service 
connection.  

Unlike his left ear, the Veteran does meet the VA criteria for a 
hearing loss disability in his right ear.  However, that 
disability was first manifested many years after service (nearly 
27 years), and there is no competent evidence of record that it 
is in any way related thereto.  Indeed, following the May 2010 
examination, the examiner found that it was not at least as 
likely as not due to noise exposure in service.  As noted above, 
the examiner had reviewed the Veteran's current test results, his 
records in the claims folder, and provided a negative nexus 
opinion based upon his expertise.  Absent the requisite nexus, 
the Veteran cannot meet the criteria for service connection.

The only evidence that the Veteran has a hearing loss disability 
which is related to service comes from the Veteran.  While he is 
competent to report evidence which is capable of lay observation, 
such as his symptoms, he is not competent to provide conclusions 
which require medical expertise, such as the diagnosis or 
etiology of a particular disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In this regard, the Board has 
carefully considered the Veteran's contentions that he has 
hearing loss as a result of in-service acoustic trauma.  However, 
there is simply no competent evidence on file to substantiate his 
contentions.  

In this regard, the Board has also considered the Institute of 
Medicine of the National Academies excerpt submitted by the 
Veteran's in support of service 


connection.  Treatise evidence can, in some circumstances, 
constitute competent medical evidence. See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert, 5 Vet. App. at 33; see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

Here, crucially, the Board finds the treatise evidence which has 
been submitted by the Veteran to be so general and speculative in 
nature as to not constitute competent, probative evidence as to 
the etiology of right ear hearing loss in the Veteran's 
particular case.  For instance, the examiner did not indicate 
that the Veteran had conventional noise-induced hearing loss as 
noted in this article.  The examiner indicated that the Veteran's 
hearing loss was asymmetrical.  It was significant that the 
Veteran had recorded normal hearing in 1983, sixteen years after 
service.  Indeed the record shows that hearing loss was not found 
on examination until 1994.  The treatise does not address any of 
the facts associated with the Veteran's hearing loss.  Hence, the 
Board concludes that the probative value of the VA examiner's 
opinion, which is based on a review of the Veteran's medical 
history and a physical examination, to outweigh that of the 
treatise evidence here.

In light of the foregoing, entitlement to service connection is 
not warranted for hearing loss disability in either ear.  
Therefore, that portion of the appeal is denied.

Additional Considerations

In arriving at the foregoing decision, the Board has also 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim. In this 
case, the preponderance of the evidence is against the Veteran's 
claim. Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


